Citation Nr: 0727004	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-26 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the spine.

2.  Entitlement to an initial compensable evaluation for 
herpes.

3.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae.

4.  Entitlement to a compensable evaluation for residuals of 
hepatitis.

5.  Entitlement to an initial evaluation in excess of 10 
percent for limitation of flexion of the left knee.

6.  Entitlement to an initial evaluation in excess of 10 
percent for limitation of extension of the left knee.

7.  Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals, left knee.

8.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals, right foot and right great toe with 
degenerative changes.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1980.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The veteran testified in support of these claims at hearings 
held at the RO before a Hearing Officer in March 2006 and in 
Washington D.C. before the undersigned Veterans Law Judge in 
June 2007.  

The Board addresses the claims of entitlement to service 
connection for degenerative disc disease of the spine, an 
initial compensable evaluation for herpes, compensable 
evaluations for pseudofolliculitis barbae and residuals of 
hepatitis, and an evaluation in excess of 10 percent for 
postoperative residuals, right foot and right great toe with 
degenerative changes, in the Remand portion of this decision 
and REMANDS those claims to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran's left knee disability has been shown by x-
rays to involve arthritis and causes instability, limitation 
of flexion, and limitation of extension, each of which is 
separately rated.

3.  The veteran has pain on flexion of his left knee, but not 
flexion limited to 30 degrees or ankylosis of the left knee.

4.  The veteran has pain on extension of his left knee, but 
not extension limited to 15 degrees or ankylosis of the left 
knee.

5.  The veteran has severe lateral instability of his left 
knee, which necessitates the use of ambulatory aids.

6.  The veteran's left knee disability picture is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for limitation of flexion of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2006).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for limitation of extension of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 5261 (2006).

3.  The criteria for entitlement to an evaluation in excess 
of 30 percent for postoperative residuals, left knee, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants a 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated March 2005, July 2005 
and February 2007, the first before initially deciding those 
claims in a rating decision dated June 2005.  The timing of 
such notice reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II 
and Dingess/Hartman.  In the aforementioned notice letters, 
the RO acknowledged the veteran's claims, notified him of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of VA's 
duty to assist, and indicated that it was developing his 
claims pursuant to that duty.  As well, it identified the 
evidence it had received in support of his claim and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the veteran in 
obtaining all outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to submit any evidence he 
had, which had not yet been identified and was pertinent to 
his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to these claims, 
including service medical records and post-service VA and 
private treatment records.  The veteran does not now claim 
that there is any outstanding evidence for VA to secure in 
support of his claims.  In fact, in written statements 
received in April 2006 and December 2006, the veteran 
indicated that he had no additional evidence to submit.  

The RO also conducted medical inquiry in an effort to 
substantiate the claims being decided by affording him VA 
examinations, during which examiners addressed the severity 
of the veteran's left knee disabilities.  Since then, the 
veteran has not alleged that the reports of these 
examinations are inadequate to decide the claims at issue.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

The veteran claims entitlement to initial evaluations in 
excess of 10 percent for limitation of flexion and limitation 
of extension of the left knee and an evaluation in excess of 
30 percent for postoperative residuals, left knee.  He 
asserts that the evaluations assigned these disabilities do 
not accurately reflect the severity of his left knee 
symptomatology.  Such symptomatology allegedly includes pain, 
limitation of motion, locking and giving out, necessitates 
the use of a brace and cane, interferes with multiple 
activities of daily living, and caused him to quit his job in 
2004.

In support of his assertions, the veteran has submitted 
statements from various acquaintances and family members, 
some of which discuss the veteran's knee problems.  
Specifically, they note that, prior to service, the veteran 
was active, played sports and had no knee problems.  They 
further note that, after service, the veteran began 
complaining of knee pain.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2006).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher initial or 
increased evaluations for knee disabilities.  These GC 
opinions reflect that a veteran who has x-ray evidence of 
arthritis and instability of the knee may be evaluated 
separately under Diagnostic Codes (DCs) 5003 and 5257 
provided additional disability is shown.  VAOPGCPREC 23-97 
(July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 1998) (9-
98).  Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 6.  A 
separate evaluation may also be granted under DC 5003 and 38 
C.F.R. § 4.59, when a veteran technically has full range of 
motion that is inhibited by pain.  9-98 at paragraphs 4, 6; 
see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the RO has evaluated the arthritis of the 
veteran's left knee (confirmed on x-rays) separately based on 
the limitation of flexion and extension caused by that 
arthritis.  The limitation of flexion is rated as 10 percent 
disabling pursuant to Diagnostic Codes (DCs) 5003 and 5260.  
The limitation of extension is rated as 10 percent disabling 
pursuant to DCs 5003 and 5261.  The RO has evaluated the 
instability of the veteran's left knee separately as 30 
percent disabling pursuant to DC 5257.

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2006).  

The appropriate DCs for the specific joint involved in this 
case are DCs 5260 and 5261.  DC 5260 provides that a 0 
percent evaluation is assignable for flexion of the leg 
limited to 60 degrees.  A 10 percent evaluation is assignable 
for flexion of the leg limited to 45 degrees.  A 20 percent 
evaluation is assignable for flexion of the leg limited to 30 
degrees.  38 C.F.R. § 4.71a, DC 5260 (2006).  

DC 5261 provides that a 0 percent evaluation is assignable 
for extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is assignable for extension of the leg limited to 
10 degrees.  A 20 percent evaluation is assignable for 
extension of the leg limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5261 (2006); see also VAOGCPREC 9-2004 (Sept. 17, 
2004) (holding that separate evaluations under 38 C.F.R. § 
4.71a, DC 5260 (leg, limitation of flexion) and DC 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint).  

DC 5257 provides that a 10 percent evaluation is assignable 
for slight recurrent subluxation or lateral instability of 
the knee.  A 20 percent evaluation is assignable for moderate 
recurrent subluxation or lateral instability of the knee.  A 
30 percent evaluation is assignable for severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, DC 5257 (2006).

DC 5256 is also relevant in this case.  This DC provides that 
an evaluation in excess of 20 percent is assignable for 
ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256 (2006).  

Based on the evidence discussed below, the Board finds that 
the veteran's left knee disability pictures do not more 
nearly approximate the criteria for higher initial or 
increased evaluations under any applicable DC during any time 
period at issue in this appeal.      

During service, the veteran injured his left knee on multiple 
occasions beginning in 1972.  In February 1989, he tore his 
left lateral meniscus playing basketball.  This injury 
necessitated surgery in May 1979 and February 1980.  
Thereafter, the veteran underwent rehabilitation of the left 
knee, but continued to complain of left knee pain on weight 
bearing.  Medical professionals noted pain, swelling, 
stiffness, tightness, giving away, laxity and limitation of 
motion.  They also noted that the veteran had had a poor 
response to rehabilitation.  The veteran was placed on a 
physical profile for his left knee problems.  In April 1980, 
during a retirement examination, an examiner noted 
postoperative scars on the veteran's left knee, decreased 
range of motion, weakness and effusion.  

A.  Limitation of Flexion and Extension

Since discharge from service, the veteran has sought medical 
treatment for left knee complaints, including pain, swelling 
and giving away, and has undergone VA examinations of his 
left knee.  A physician first diagnosed the veteran with left 
knee arthritis in July 1980, during a VA examination.  He 
based this diagnosis on x-ray findings.  During this 
examination as well as other examinations conducted in April 
1986, May 1987, November 1988, February 1991, January 1995 
and April 2005, examiners noted flexion limited to, at most 
90, degrees, including on repetitive use, and unlimited 
extension, including on repetitive use.  They also noted 
tenderness, pain, including on motion, crepitus on motion, 
effusion, an inability to perform certain movements, 
moderately severe laxity and the use of ambulatory aids, 
including a brace, cane and crutches, and pain medication.  
They indicated that the veteran would need a total left knee 
replacement in the future.  They did not indicate that the 
veteran had ankylosis of the left knee.

The veteran's left knee arthritis clearly causes limitation 
of flexion with pain.  However, there is no evidence of 
record that, at any time during the appeal period at issue, 
the flexion of the veteran's left knee was limited to 30 
degrees or was so severe it constituted ankylosis of the left 
knee.  An initial evaluation in excess of 10 percent is thus 
not assignable for such flexion during any time period at 
issue in this case.

There is also no evidence of record that, at any time during 
the appeal period at issue, the veteran's left knee arthritis 
caused limitation of extension.  It did, however, cause pain 
on extension.  In the absence of evidence establishing 
extension limited to 15 degrees or ankylosis of the left 
knee, an initial evaluation in excess of 10 percent is not 
assignable for such extension during any time period at issue 
in this case.



B.  Instability

The remaining left knee symptoms noted above are contemplated 
in the 30 percent evaluation assigned the veteran's left knee 
under DC 5257.  This evaluation reflects severe lateral 
instability, which is evidenced by the veteran's use of 
ambulatory aids.  The 30 percent evaluation is the maximum 
rating assignable under DC 5257.  

C.  Conclusion

In an exceptional case, a higher initial or increased 
evaluation is available on an extraschedular basis.  In this 
case, however, there is no indication of record that the 
schedular criteria are inadequate to evaluate the veteran's 
left knee disability.  Recently, the veteran asserted that 
this disability caused him to quit his job in 2004.  However, 
according to May 2004 letters allegedly written by the Mayor 
of the city for which the veteran worked, he stopped working 
due to a hernia.  According to VA and private treatment 
records dated since 2004 and a report of VA examination 
conducted in April 2005, he stopped working due to a back 
and/or foot disability(ies).  There is no evidence that the 
veteran's left knee disability, alone, causes marked 
interference with employment or necessitates frequent periods 
of hospitalization, thereby rendering impractical the 
application of the regular schedular standards. The Board is 
thus not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded different 
evaluations in the future should his left knee disability 
pictures change.  See 38 C.F.R. § 4.1.  At present, however, 
the evaluations noted above are the most appropriate given 
the medical evidence of record.  

In light of the foregoing, the Board concludes that the 
criteria for entitlement to higher initial evaluations for 
limitation of flexion and limitation of extension of the left 
knee and entitlement to an evaluation in excess of 30 percent 
for postoperative residuals, left knee, have not been met.  
In reaching this decision, the Board considered the complete 
history of the veteran's left knee disabilities as well as 
the current clinical manifestations and the effect the 
disabilities have on the earning capacity of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2006).  The Board also considered 
the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence is against each claim, the 
doctrine is not for application and such claims must be 
denied.  


ORDER

An initial evaluation in excess of 10 percent for limitation 
of flexion of the left knee is denied.

An initial evaluation in excess of 10 percent for limitation 
of extension of the left knee is denied.

An evaluation in excess of 30 percent for postoperative 
residuals, left knee, is denied.


REMAND

The veteran claims entitlement to service connection for a 
spine disability, a higher initial evaluation for herpes, and 
increased evaluations for pseudofolliculitis barbae, 
residuals of hepatitis and a right foot and right great toe 
disability.  Additional action is necessary before the Board 
decides these claims.  

As previously indicated, the VCAA is applicable to the 
veteran's appeal and, with regard to the claims being 
remanded, VA has not yet satisfied its duty to assist the 
veteran.  Any decision to proceed in adjudicating these 
claims would therefore prejudice the veteran in the 
disposition thereof.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, as 
alleged by the veteran during his June 2007 hearing, 
examinations in support of the claims being remanded are 
necessary.  

VA afforded the veteran multiple examinations during the 
course of this appeal, but the reports of these examinations 
are inadequate to decide the claims being remanded.  First, 
therein, the examiners did not address whether, as alleged, a 
relationship exists between the veteran's spine disability 
and his service-connected knee disabilities.  Second, the 
examinations were not conducted when the veteran's herpes and 
pseudofolliculitis barbae were active and therefore do not 
provide a true picture of these disabilities.  According to 
the veteran's hearing testimony, the medical records in his 
claims file, including the reports of VA examinations, 
establish constant flare-ups of herpes and intermittent 
flare-ups of pseudofolliculitis barbae, but are 
insufficiently detailed to rate these disabilities pursuant 
to the rating schedule.  As alleged, such records do not 
describe the location and extent of area affected by the 
disabilities.  Third, since the veteran underwent 
examinations in support of his claims for an increased 
evaluation for hepatitis and a right foot and right great toe 
disability, he has alleged that the hepatitis has become 
active (VA records substantiate this allegation), causing, in 
part, fatigue and eye problems, and that the right foot and 
right great toe disability has worsened, causing him to stop 
working.  

In addition, during his hearing, the veteran alleged that the 
RO did not consider his claim for service connection for a 
spine disability on a secondary basis and improperly rated 
the veteran's hepatitis under DC 7345, which, in part, 
governs ratings of hepatitis B, rather than under DC 7354, 
which governs rating of hepatitis C.  VA should consider 
these newly raised assertions on remand and, given the nature 
of the latter assertion, ensure that the examiners who 
conduct the required examinations identify the type of 
hepatitis at issue in this appeal.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for a spine 
disability.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the veteran has 
a spine disability; 

b) if so, indicate whether such 
disability is at least as likely as 
not proximately due to or the result 
of his service-connected left knee 
disabilities, and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for a higher initial evaluation 
for herpes during a time period when his 
herpes is active.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) note all symptoms associated with 
the veteran's herpes; 

b) identify the location and extent 
of all affected areas;

c) describe the treatment necessary 
to control the herpes;

d) indicate whether the functions 
affected by, and the anatomical 
localization and symptomatology of, 
the herpes are closely analogous to 
dermatitis and eczema, conditions 
pursuant to which VA has rated the 
herpes by analogy; and 

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for an increased evaluation for 
pseudofolliculitis barbae during a time 
period when the condition is active.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) note all symptoms associated with 
the veteran's pseudofolliculitis 
barbae, including, if appropriate, 
pain and scarring; 

b) to the extent such condition 
involves scarring, indicate whether 
the scarring is superficial and/or 
unstable and whether it interferes 
with the veteran's ability to 
function; 

c) identify the location and extent 
of all affected areas;

d) indicate whether and to what 
extent the condition is disfiguring; 
and

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for hepatitis.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) note whether the veteran's 
hepatitis is active; 

b) if so, identify the type of 
hepatitis from which the veteran 
suffers; 

c) note all symptoms associated with 
the hepatitis, including, if 
appropriate, fatigue, malaise and 
anorexia; 

d) describe how frequently symptoms 
of the veteran's hepatitis 
manifested during the prior 12-month 
period;

e) identify the duration of such 
symptoms during the prior 12-month 
period; 

f) indicate whether the symptoms 
necessitated dietary restrictions, 
medication or other therapy, 

g) indicate whether the symptoms 
were incapacitating; and 

h) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for a right foot and right 
great toe disability.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) note all symptoms associated with 
the veteran's right foot and right 
great toe disability and indicate 
whether such disability involves 
flatfoot, weak foot, claw foot, 
hallux valgus, and/or hammer toe; 

b) describe the severity of each 
such condition; 

c) indicate whether the veteran's 
right foot and right great toe 
disability constitutes a moderate, 
moderately severe or severe foot 
injury; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

6.  Readjudicate the claims being 
remanded based on all of the evidence of 
record, including that which was 
submitted directly to the Board in June 
2007.  In so doing, consider the 
veteran's claim for service connection 
for a spine disability on a secondary 
basis.  Also consider whether the 
veteran's herpes and hepatitis are 
properly rated under DC 7806 and DC 7345, 
respectively.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or 


other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


